UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2968 Name of Registrant: Vanguard Trustees Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  April 30, 2011 Item 1: Reports to Shareholders Vanguard International Value Fund Semiannual Report April 30, 2011 > For the six months ended April 30, 2011, Vanguard International Value Fund returned about 10%, less than the return of its benchmark index and the average return of peer funds. > International stocks, which encountered several difficulties over the period, lagged their U.S. counterparts but posted double-digit gains. > The funds holdings in the Pacific and Europe regions fared worse than their counterparts in the benchmark, while its emerging markets stocks outpaced those in the index. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Funds Expenses. 30 Trustees Approve Advisory Agreements. 32 Glossary. 34 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard International Value Fund 10.39% MSCI AC World Index ex USA 12.44 International Funds Average 12.64 International Funds Average: Derived from data provided by Lipper Inc. Your Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $31.92 $34.50 $0.680 $0.000 1 Chairmans Letter Dear Shareholder, International stocks trailed the broad U.S. market for the six months ended April 30, 2011. Still, returns were solid even as the tragedy in Japan, tension in the Middle East and North Africa, and further debt concerns in Europe threatened to cast a shadow on the markets mood. In this challenging environment, Vanguard International Value Fund returned about 10%. The fund lagged the return of its benchmark index, the MSCI All Country World Index ex USA, and the average return of its peers. International Values stock selection didnt quite measure up to the benchmark in the Europe and Pacific regions. Among sectors, stock choices in consumer discretionary and information technology limited returns. Strong returns around the globe The headlines were dominated by political upheaval, natural and nuclear disaster, and economic distress, but international stock markets produced outstanding returns for the six months ended April 30, rising more than 12%. For U.S.-based investors, almost half of this return reflected exchange-rate gains produced largely by strength in the eurothe dominant currency of the International Value Funds holdingsand currencies in emerging markets. For a more detailed explanation of currency translation effects, please see the box that appears on page 5. 2 The broad U.S. stock market returned more than 17%. Although rising food and gasoline prices put pressure on consumer budgets, corporate earnings growth remained strong and the pace of new job creation bounced back from extremely depressed levels. As the economy found its footing, rates edged higher Rising longer-term interest rates put pressure on bond prices, which led to modest bond market returns for the six-month period. The broad taxable U.S. bond market returned about 0%. The broad municipal market returned 1.68%. The rise in rates reflected both confidence that the economic recovery would prove self-sustaining and thus nudge rates higher, and concern that higher rates would be necessary to provide some protection from inflation. Even so, inflation expectations remained subdued, as measured by the difference between the yields of inflation-protected and nominal U.S. Treasury bonds. The return on short-term money market instruments such as the 3-month U.S. Treasury bill remained near 0%, consistent with the Federal Reserve Boards target for short-term rates. Exposure to Japan restrained the funds returns Obstacles mounted for investors in international funds as the recent six-month period progressed. The challenges were Market Barometer Total Returns Periods Ended April 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 17.12% 18.02% 3.30% Russell 2000 Index (Small-caps) 23.73 22.20 3.89 Dow Jones U.S. Total Stock Market Index 17.28 18.40 3.65 MSCI All Country World Index ex USA (International) 12.44 19.73 3.55 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.02% 5.36% 6.33% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -1.68 2.20 4.52 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.02 CPI Consumer Price Index 2.83% 3.16% 2.22% 3 apparent in the International Value Fund, but results were better than might have been expected in this eventful environment, as the fund returned more than 10%. The Pacific region was beginning to show positive signs before March, when Japan was hit by the tragic earthquake and nuclear crisis. Tokyo Electric Power, which operates the Fukushima nuclear power complex, plunged 77% during the period. Although International Values stake in the firm was less than 1%, that single position nevertheless proved to be a significant drag on performance. The fund also paid a price for its outsized positions in two electronics firms, Sony and Ricoh, and in Fujitsu, a computer hardware company, which all suffered double-digit declines. The funds showing in the Pacific region was bolstered, though, by strong performances among Japanese health care and consumer staples companies. In Europe, which accounted for more than 50% of International Values assets, companies as diverse as oil and gas giant Royal Dutch Shell, brewer Heineken, and chemicals firm Solvay boosted performance. At the same time, the fund failed to keep pace with the benchmark in the region; the fund held sizable stakes in two of the United Kingdoms biggest banksRoyal Bank of Scotland and Lloyds Banking Groupwhich struggled to assimilate large acquisitions amid economic uncertainty. And the fund did not participate in BASF, the German chemical maker whose stock rose more than 40%. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.39% 1.42% The fund expense ratio shown is from the prospectus dated February 23, 2011, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2011, the funds annualized expense ratio was 0.39%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: International Funds. 4 Emerging markets lifted International Values performance. Russian energy companies, particularly Gazprom, the integrated oil and gas firm and the funds second-largest holding, benefited from rising energy prices. Gazprom rose 54% and boosted the funds return more than any other stock. An increase in commodity prices lifted the funds Russian and Polish mining firms, and the fund was also helped by the advisors decision to mostly sidestep India, whose stocks had a negative return for the period. Investment insight A note on foreign currency translation effects When you buy stocks of companies based outside of your home country, you gain exposure to a wider array of economic and market forces, including the dynamics of the foreign exchange markets. The exchange rate of the U.S. dollar versus another currency is the price at which the dollar can be converted into that currency. For example, if the exchange rate of the U.S. dollar versus Britains pound sterling is $1.50, it takes 1.5 dollars to purchase 1 pound. If the U.S. dollar weakenssay, to a rate of $2.00then youll need 2 dollars to buy 1 pound. Conversely, if the dollar strengthens to $1.25, it will take fewer dollars to buy a pound. The price of one currency relative to another is determined by supply and demand factorsincluding interest rates, the strength of the two economies, and geopolitical risks. In the long run, the portfolio effects of exchange-rate movements tend to balance out. But a rise or fall in the dollars value versus other currencies can influence short-term returns. Exchange-rate changes also affect the purchasing power of each new dollar you invest in foreign stocks, just as they affect the prices of foreign goods. And they can have a less immediately visible impact on a companys profits, ultimately driving its stock price. Performance during the period From October 31, 2010, through April 30, 2011, most major currencies rose in value against the U.S. dollar. In part, this reflected the Federal Reserves policy of holding short-term interest rates near zero while some foreign central banks raised rates. For U.S.-based investors, the shrinking dollar boosted returns earned in local markets. For example: The MSCI Europe Index returned more than 15% when translated into U.S. dollars, and the MSCI Emerging Markets Index returned nearly 10% in dollars both nearly double the indexes local-currency returns. 5 While the utilities sector (16%) was the funds only negative performer, consumer discretionary stocks rose only 2%, trailing far behind the return of that same sector in the benchmark. Most troublesome were subpar stock choices among automobile companies, consumer and electronic firms, and computer and electronic retailers. Tech stocks also hindered the funds performance compared with that of the benchmark. For more information on the funds investment strategies and positioning, please see the Advisors Report that follows this letter. International funds offer opportunity to diversify International funds lagged their U.S. counterparts for the six-month period covered in this letter, and the International Value Fund failed to keep pace with its benchmark and fund peers. While any six-month period in a funds history is worth noting and considering, its merely one chapter in a story that unfolds over years and even decades. We know that the markets will continue to march in unpredictable and often frustrating ways, but that over time skilled advisors have the potential to produce benchmark-beating returns. We also know that international and domestic markets dont often move in tandem. At Vanguard, thats why we counsel investors on the merits of diversification. Exposure to various world marketsas well as different asset classes and sectorscan offer a cushion against market volatility and allow you to participate in the growth of each market segment. Vanguard International Value Fund, with its seasoned advisors at the helm, can provide low-cost exposure to international stock markets that may help you meet your long-term investing goals. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 12, 2011 6 Advisors Report For the six months ended April 30, 2011, Vanguard International Value Fund returned 10.39%. Your fund is managed by four independent advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 29 2,264 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. AllianceBernstein L.P. 27 2,197 The advisor uses a fundamentals-based, research-driven approach to find companies whose long-term earnings power exceeds the level implied by their current stock price. Proprietary quantitative tools aid risk control and portfolio construction, helping the advisor to achieve a balanced trade-off between risk and return. Edinburgh Partners Limited 24 1,974 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. Hansberger Global Investors, Inc. 18 1,488 The advisor employs traditional, bottom-up fundamental analysis to identify undervalued investment opportunities. A team of analysts operating around the world evaluates companies from both economic and geographic perspectives. Cash Investments 2 185 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 7 has also prepared a discussion of the investment environment during the fiscal period and of how the portfolios positioning reflects this assessment. These reports were prepared on May 18, 2011. Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director The six-month period was eventful and volatile, and ultimately concluded with a meaningful increase in world equity markets. A number of negative events occurred: the Japanese earthquake, tsunami, and nuclear crisis; unrest and civil war in the Middle East and North Africa; and the ongoing sovereign debt problems of peripheral Europe, Portugal being the most recent focus. In addition, prices for commodities, including oil, rose, as did inflation in a number of emerging markets. However, these negative factors were more than offset by better-than-expected economic and corporate earnings growth in many areas, which propelled share prices higher. During the past six months, economically sensitive sectors, such as energy, materials, industrials, and information technology, led the way. The traditionally defensive utilities and telecom services sectors lagged. Low exposure in our portfolio to the utilities sector added to performance; the sector was the worst performer, lagging the index because of oversupply concerns and the newfound fear that the Japanese nuclear crisis would devalue nuclear assets around the world. Stock selection in the materials sector also helped, with positions in Xstrata, BHP Billiton, and Potash Corp. benefiting from increased demand, and correspondingly higher prices, for commodities. Despite strong performance by the portfolios holdings in Prudential, Sampo, ING Groep, and Daito Trust, stock selection in the financial sector detracted from relative returns over the period. Underperformance by Mitsubishi Estate, Lloyds, Turkiye Garanti Bankasi, and Banco do Brasil offset the portfolios returns elsewhere, amid concerns about Japans crisis, rising levels of nonperforming loans, and monetary policy risk. Stock selection in the telecommunication services sector was a detractor for the period as well. Telekomunikasi Indonesia, Turkcell, Singapore Telecommunications, and Mobile Telesystems suffered from increased competitive pricing pressures and the concern that the trend toward higher mobile penetration rates was maturing. 8 AllianceBernstein L.P. Portfolio Managers: Kevin F. Simms, Co-Chief Investment OfficerInternational Value Equities and Director of ResearchGlobal and International Value Equities Henry S. DAuria, CFA, Co-Chief Investment OfficerInternational Value Equities and Chief Investment OfficerEmerging Markets Value Equities International equities rose over the six-month period, as the global economic recovery continued and corporate profitability improved. Unrest in the Middle East and North Africa and the earthquake and tsunami in Japan added uncertainty. However, we expect anxiety to abate as the year unfolds, enabling our fundamental research insights to be rewarded. Our utilities and capital equipment stocks underperformed during the period, with some detractors affected by the disaster in Japan. Positioning in financials and consumer staples added the most to relative returns. We are closely monitoring the situation in Japan and making portfolio adjustments as required. While the economic outlook in Japan remains uncertain, we have made purchases in stocks that may have fallen victim to market panic, as well as in stocks outside Japan where the outlook has improved. Meanwhile, conditions in equity markets look encouraging, even when accounting for disruptions in March. The unusual correlation of stock prices last year has started to subside as investors discriminate more closely among companies. Thats good news for value investors, especially as spreads between the cheapest and most expensive quintile of stocks have narrowed only slightly from their peak. This suggests that the renewed value recovery is just starting. In this environment, we expect research insights to be rewarded. We are positioned across several industries in attractively valued companies that generate strong cash flow, including cyclical areas such as technology and industrial commodities, as well as in more defensive sectors such as telecom and consumer staples. Despite new challenges, were confident that our disciplined value approach is likely to yield results in an environment where insightful research can make a big difference. Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO In our previous letter, we discussed the dichotomy in growth between developing and developed markets and the differing implications of liquidity injections. Since then, the trend in stocks has broadly continued, albeit it does look as if it is 9 now moderating, and we anticipate that it will soon reverse. If one looks at the stocks that performed particularly well, they appear to us to fall into two overlapping categories. The first includes stocks that benefited from Asian and particularly Chinese consumption, such as Western-listed manufacturers of luxury goods. The second category could be termed QE2 stocks, which benefited from the Federal Reserves second round of quantitative easing. Examples included property stocks in Asian and dollar-linked economies and commodity stocks that were perceived as inflation hedges. Among individual stocks in our portfolio, Nokia performed poorly as the company signaled its failure to create a competitive smartphone operating system with its announcement to partner with Microsoft. Microsoft Mobile has received strong reviews, with the principal drawback being the lack of market penetration and hence the absence of a supporting application ecosystem. The combination with Nokia should address this issue. If implementation is correctly achieved, Nokia will prove to be exceptionally cheap. We have therefore held our positions. The earthquake and consequent tsunami in Japan caused a marked setback in the market. We have reviewed all our holdings, and almost all of them are unlikely to see any long-term negative impact on their earnings; the exception is Tokyo Electric Power, where we reappraised the companys prospects and valuation following the disaster and sold the position. Despite the dramatic political and environmental events of the past six months, we continue to see little change in our overall economic outlook. Absent meaningful disruption to oil supplies, we expect subdued growth and an evolving rebalancing of the global economy. One side of the equation is a retrenchment by those countries that have been living beyond their means. On the other lie those countries where the balance between savings and consumption will shift. This will also manifest itself in a shift in the pattern of trade balances. In the near term the biggest issue lies in the differential effect of global economic policies and the need for the structural surplus countries to control the inflationary impact of Western liquidity injections. As Asian governments, China in particular, try to control credit expansion, it is entirely possible that we will see an increasing number of bad debts emerge from the frenetic investment expansion of recent years. In our view, the praise for achievements in China is reaching the same hyperbolic level that was seen with Japan in the 1980s. We believe much of the government-induced expenditure will prove to have 10 been wasted, and while the fiscal position can sustain this, it suggests that some of the expectations for sustainable levels of GDP growth may be overly optimistic. Similarly, there seems to be a view that inflation in China is a temporary phenomenon largely resulting from increased food costs and will soon be brought under control. While this is partially true for the consumer price index, it does not address the rises in earnings that are now part of the landscape. There is no data that provide any reliable information on productivity growth, but it is reasonable to suggest that we are probably reaching a stage where cost growth is beginning to hurt margins and profits irrespective of government action on formal or informal price controls. While we remain positive about the growth prospects of China relative to the rest of the world, we suspect the gap is not as large as the consensus believes. As evidence of this becomes available, we anticipate that investment opportunities will present themselves as valuations begin falling into more attractive ranges. The other area where we differ from the consensus is in our view of Japan. The tragic events of the earthquake and tsunami do not obviate our conclusions on the value available in Japanese companies. Hansberger Global Investors, Inc. Portfolio Managers: Ronald Holt, CFA, CEO and Co-Chief Investment OfficerValue Team Aureole L.W. Foong, Managing DirectorEmerging Markets Global investors were faced with a number of challenges during the past six months, including rising inflationary pressures, rising political tensions in North Africa and the Middle East, and Japans tragic earthquake. Despite these significant difficulties, global equity markets posted strong gains during the period. A continuation of low interest rates and loose monetary policies in developed countries helped push up the values of risky assets, including global equities, in our view. Corporate earnings remained relatively strong, despite rising prices for raw materials, and also supported higher equity prices. Unsurprisingly, economically sensitive sectors were the strongest performers during this period. With oil prices increasing sharply owing to rising tensions in the Middle East, our holdings in the sector posted the strongest absolute gains. Suncor Energy (Canada), Gazprom (Russia), and Lukoil (Russia) were among the portfolios top performers. Other 11 commodity-related companies were also key contributors to performance, supported by strength in underlying commodity prices and continued weakness in the U.S. dollar. Key holdings in the materials sector that performed well included Norilsk Nickel (Russia) and Teck Resources (Canada). Japanese equities lagged during the period, after the tragic earthquake and subsequent nuclear crisis. Lingering concerns about the potential economic implications over both the short and long term hurt the performance of companies such as Sumitomo Trust and Banking, Asahi Glass, and Nintendo. Notably, several of our Japanese holdings with broad exposure to the global economy, such as Mitsui & Co. and Fanuc Ltd., shook off these concerns and performed well despite local market concerns. While our holdings in emerging markets performed well in absolute terms, in aggregate they underperformed during this period. Contrary to their developed market counterparts, emerging markets policymakers have taken numerous measures, including increasing interest rates, to combat growing inflationary pressures. Concerns that growth in emerging markets may slow markedly as a result of tighter monetary conditions led to a decline in some of our holdings during the period. Examples include China-based automotive manufacturer Guangzhou Auto and Brazil-based homebuilder Gafisa. While we have slightly reduced our exposure to economically sensitive sectors as share prices have appreciated, we continue to have a significant weighting in industrials and emerging markets. In the near term, rising interest rates in emerging markets and general market volatility driven by uncertain policies in developed countries may hold back the share prices of these companies. Over the long term, however, we believe patient investors will be well rewarded for sticking with fundamentally strong businesses that have strong balance sheets and are undervalued relative to long-term earnings prospects. While many remain concerned about the slowing of emerging markets, we remain bullish on the long-term view. Certainly, policymakers seem fixed on tackling inflation and will do so at the expense of near-term growth. We believe this is an appropriate policy response, however, that should lead to more sustainable and higher-quality economic growth. In the near term, these policies will present a challenge to performance in these countries and will have a negative impact on equity valuations. We continue to believe, though, that underlying fundamentals at the country and company level will support higher valuations and eventually better stock market performance over the long term. 12 International Value Fund Fund Profile As of April 30, 2011 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 243 1,869 Median Market Cap $42.5B $33.8B Price/Earnings Ratio 12.6x 13.8x Price/Book Ratio 1.4x 1.7x Return on Equity 16.7% 17.8% Earnings Growth Rate -0.2% 2.8% Dividend Yield 2.8% 2.9% Turnover Rate (Annualized) 46%  Ticker Symbol VTRIX  Expense Ratio 1 0.39%  Short-Term Reserves 1.0%  Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 11.3% 9.0% Consumer Staples 8.2 8.5 Energy 10.9 11.6 Financials 22.5 24.8 Health Care 7.3 5.9 Industrials 12.2 11.0 Information Technology 10.3 6.3 Materials 8.6 13.0 Telecommunication Services 7.2 5.7 Utilities 1.5 4.2 Volatility Measures Spliced MSCI AC International World Index Index ex USA R-Squared 0.98 0.98 Beta 1.04 1.00 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell PLC Integrated Oil & Gas 1.8% Gazprom OAO ADR Integrated Oil & Gas 1.8 Samsung Electronics Co. Ltd. Semiconductors 1.6 Sanofi-Aventis SA Pharmaceuticals 1.6 Vodafone Group PLC Wireless Telecommunication Services 1.5 Vale SA Steel 1.5 GlaxoSmithKline PLC Pharmaceuticals 1.5 Unilever Packaged Foods & Meats 1.5 Novartis AG Pharmaceuticals 1.3 UBS AG Diversified Capital Markets 1.2 Top Ten 15.3% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 23, 2011, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2011, the annualized expense ratio was 0.39%. 13 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 21.4% 14.7% France 9.0 7.1 Germany 6.3 6.2 Switzerland 4.8 5.5 Italy 3.6 2.0 Netherlands 2.7 1.8 Belgium 1.3 0.7 Sweden 1.3 2.3 Finland 1.1 0.7 Other 1.6 4.6 Subtotal 53.1% 45.6% Pacific Japan 19.1% 13.2% Australia 3.0 6.0 Other 1.4 3.1 Subtotal 23.5% 22.3% Emerging Markets South Korea 4.3% 3.5% Brazil 4.3 3.6 China 4.2 4.0 Russia 3.6 1.7 Taiwan 1.5 2.7 Other 2.9 8.1 Subtotal 20.8% 23.5% Middle East 0.0% 0.5% North America Canada 2.6% 8.1% 14 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2000, Through April 30, 2011 Spliced International Index: MSCI EAFE Index through May 31, 2010; MSCI All Country World Index ex USA thereafter. Note: For 2011, performance data reflect the six months ended April 30, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 7.69% 1.93% 7.59% Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. See Financial Highlights for dividend and capital gains information. 15 International Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.1%) 1 Australia (2.5%) BHP Billiton Ltd. 1,278,100 64,710 Telstra Corp. Ltd. 14,496,400 46,303 National Australia Bank Ltd. 1,507,621 44,886 Westpac Banking Corp. 839,857 22,928 Commonwealth Bank of Australia 313,973 18,535 Challenger Ltd. 862,678 4,576 Bank of Queensland Ltd. 245,173 2,653 204,591 Austria (0.1%) OMV AG 120,100 5,476 Belgium (1.3%) ^ Anheuser-Busch InBev NV 1,069,915 68,280 Delhaize Group SA 244,217 21,130 * KBC Groep NV 364,400 14,834 104,244 Brazil (4.2%) Vale SA Class B Pfd. ADR 2,656,666 79,434 Banco do Brasil SA 3,480,400 63,936 Petroleo Brasileiro SA ADR Type A 1,835,538 61,252 Vale SA Class B ADR 1,375,100 45,928 Cielo SA 4,731,400 44,240 Cia Energetica de Minas Gerais ADR 853,454 17,812 Gafisa SA ADR 1,017,436 12,576 Rossi Residencial SA 887,500 8,253 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 233,200 5,691 339,122 Canada (2.6%) Bank of Nova Scotia 453,654 27,661 Canadian National Railway Co. 290,279 22,476 Nexen Inc. 846,187 22,386 Rogers Communications Inc. Class B 543,500 20,570 Suncor Energy Inc. 428,500 19,728 Teck Resources Ltd. Class B 359,427 19,499 Magna International Inc. 378,900 19,471 ^ Penn West Petroleum Ltd. 641,590 16,464 National Bank of Canada 153,100 12,676 Agrium Inc. 133,400 12,092 * New Gold Inc. 912,300 10,250 Toronto-Dominion Bank 68,700 5,948 209,221 China (4.1%) Weichai Power Co. Ltd. 9,612,600 65,869 China Construction Bank Corp. 49,512,310 46,884 China Mobile Ltd. 4,722,000 43,435 ^ China State Construction International Holdings Ltd. 41,669,280 40,788 China Shenhua Energy Co. Ltd. 3,923,000 18,323 Evergrande Real Estate Group Ltd. 24,552,000 17,556 Guangzhou Automobile Group Co. Ltd. 15,336,169 17,351 Ping An Insurance Group Co. 1,562,500 17,036 Bank of China Ltd. 29,996,000 16,602 China Petroleum & Chemical Corp. 16,402,000 16,533 China Overseas Land & Investment Ltd. 7,586,000 14,638 16 International Value Fund Market Value Shares ($000) * GOME Electrical Appliances Holding Ltd. 36,607,000 13,165 Daphne International Holdings Ltd. 4,866,000 3,902 332,082 Denmark (0.6%) Novo Nordisk A/S Class B 169,550 21,464 * Vestas Wind Systems A/S 429,233 15,210 * Danske Bank A/S 399,952 9,604 46,278 Finland (1.1%) ^ Nokia Oyj 5,420,833 49,939 Sampo Oyj 1,108,300 37,312 87,251 France (8.4%) Sanofi-Aventis SA 1,664,804 131,715 Total SA 1,135,047 72,690 BNP Paribas 881,133 69,658 Teleperformance 1,323,584 50,498 Danone 580,500 42,502 Societe Generale 631,944 42,232 ^ Bouygues SA 735,700 36,612 LVMH Moet Hennessy Louis Vuitton SA 187,300 33,627 Technip SA 296,500 33,454 * Renault SA 464,600 28,290 Vivendi SA 833,870 26,146 STMicroelectronics NV 1,683,889 19,927 PPR 91,458 16,351 Carrefour SA 316,876 15,014 ^ GDF Suez 361,505 14,782 ArcelorMittal 378,274 13,980 Cap Gemini SA 213,426 12,927 France Telecom SA 496,100 11,626 * Faurecia 184,077 7,591 Lagardere SCA 47,444 2,083 681,705 Germany (5.8%) Adidas AG 1,078,350 80,362 SAP AG 1,137,308 73,266 * Deutsche Post AG 2,548,990 50,377 Siemens AG 331,371 48,201 ^ E.ON AG 1,255,600 42,916 Bayerische Motoren Werke AG 436,300 41,077 ^ Allianz SE 253,200 39,781 ThyssenKrupp AG 540,600 24,854 Muenchener Rueckversicherungs AG 134,600 22,203 Merck KGaA 172,621 18,280 Henkel AG & Co. KGaA Prior Pfd. 236,736 16,140 ^ Bayer AG 167,736 14,726 472,183 Hong Kong (0.6%) * AIA Group Ltd. 7,384,800 24,905 Esprit Holdings Ltd. 2,563,317 10,698 New World Development Ltd. 3,704,000 6,519 Yue Yuen Industrial Holdings Ltd. 1,495,500 5,166 47,288 India (0.6%) Sterlite Industries India Ltd. ADR 813,938 13,308 Tata Steel Ltd. GDR 863,300 12,125 2 Tata Steel Ltd. Warrants Exp. 12/23/2014 701,300 9,876 ICICI Bank Ltd. ADR 150,051 7,562 2 Hindalco Industries Ltd. GDR 629,980 3,073 45,944 Indonesia (0.4%) Telekomunikasi Indonesia Tbk PT ADR 866,600 31,319 Ireland (0.1%) * Smurfit Kappa Group plc 532,200 7,245 Italy (3.4%) ENI SPA 3,269,476 87,536 ^ Telecom Italia SPA (Registered) 46,409,515 69,783 Intesa Sanpaolo SPA (Registered) 14,178,388 47,093 Atlantia SPA 1,471,680 36,221 UniCredit SPA 10,163,750 26,175 ^ Telecom Italia SPA (Bearer) 6,391,400 8,242 275,050 Japan (18.1%) Bridgestone Corp. 3,608,400 79,697 FANUC Corp. 417,700 69,923 Mitsubishi Corp. 2,532,100 68,690 Sony Corp. 2,043,000 57,685 Sumitomo Mitsui Financial Group Inc. 1,849,900 57,461 Canon Inc. 1,162,800 54,759 Fujitsu Ltd. 9,307,000 53,326 Yamada Denki Co. Ltd. 743,870 52,261 Omron Corp. 1,778,800 48,925 Dai Nippon Printing Co. Ltd. 4,065,000 48,764 Fujikura Ltd. 9,385,000 48,636 Panasonic Corp. 3,861,500 47,482 Honda Motor Co. Ltd. 1,163,500 44,730 Obayashi Corp. 10,468,000 44,159 17 International Value Fund Market Value Shares ($000) Tokyo Electron Ltd. 736,400 42,633 Ricoh Co. Ltd. 3,787,000 41,792 Mizuho Financial Group Inc. 26,061,100 41,290 Yahoo Japan Corp. 107,400 39,507 Asahi Glass Co. Ltd. 2,923,000 37,111 Daito Trust Construction Co. Ltd. 458,300 36,664 Japan Tobacco Inc. 8,316 32,318 Mitsui & Co. Ltd. 1,803,100 32,086 JS Group Corp. 1,226,900 29,570 Nissan Motor Co. Ltd. 3,057,700 29,420 Toyota Motor Corp. 719,700 28,710 Nippon Telegraph & Telephone Corp. 588,800 27,437 Mitsubishi Estate Co. Ltd. 1,559,000 27,282 Sumitomo Electric Industries Ltd. 1,548,000 21,553 Sharp Corp. 2,281,000 20,987 Shin-Etsu Chemical Co. Ltd. 389,600 20,268 THK Co. Ltd. 697,600 17,931 JFE Holdings Inc. 632,800 17,321 Toshiba Corp. 3,139,000 16,715 Nintendo Co. Ltd. 65,900 15,593 Sumitomo Mitsui Trust Holdings Inc. 4,447,650 15,312 ORIX Corp. 144,370 14,184 Sumitomo Corp. 973,900 13,435 Bank of Yokohama Ltd. 2,556,000 12,663 JX Holdings Inc. 1,641,500 11,561 Tokyo Electric Power Co. Inc. 1,857,200 9,960 Mitsui Fudosan Co. Ltd. 504,000 8,747 * Sumco Corp. 407,600 7,862 Konica Minolta Holdings Inc. 814,500 7,173 Sumitomo Rubber Industries Ltd. 535,500 6,068 DIC Corp. 2,157,000 5,171 Nippon Express Co. Ltd. 1,272,000 5,068 1,469,890 Mexico (0.2%) America Movil SAB de CV ADR 319,917 18,299 Netherlands (2.6%) * ING Groep NV 5,716,000 75,304 ^ Heineken NV 986,713 59,039 Unilever NV 1,470,174 48,399 * Aegon NV 2,047,890 16,278 Koninklijke DSM NV 213,400 14,709 213,729 Norway (0.2%) Subsea 7 SA 741,450 19,530 Poland (0.2%) KGHM Polska Miedz SA 246,800 18,155 Portugal (0.2%) EDP - Energias de Portugal SA 3,953,690 16,153 Russia (3.5%) Gazprom OAO ADR (London Shares) 7,422,400 125,763 Lukoil OAO ADR (U.S. Shares) 616,240 42,830 Sberbank of Russia 11,122,386 40,661 Mobile Telesystems OJSC ADR 945,847 20,005 * Evraz Group SA GDR 533,952 18,144 Gazprom OAO ADR (U.S. Shares) 953,256 16,152 MMC Norilsk Nickel OJSC ADR 572,785 15,855 Lukoil OAO ADR (London Shares) 130,943 9,101 288, 511 Singapore (0.8%) Singapore Telecommunications Ltd. 18,985,000 48,461 DBS Group Holdings Ltd. 1,564,701 19,171 67,632 South Africa (0.9%) MTN Group Ltd. 1,282,743 28,531 Standard Bank Group Ltd. 1,353,200 21,253 Bidvest Group Ltd. 856,390 19,744 69,528 South Korea (4.3%) Samsung Electronics Co. Ltd. 137,192 114,594 SK Telecom Co. Ltd. ADR 2,131,300 40,452 KB Financial Group Inc. 700,540 37,553 KT&G Corp. 627,200 37,122 LG Electronics Inc. 335,127 32,263 Hana Financial Group Inc. 586,550 24,886 Hyundai Mobis 68,430 22,952 LG Display Co. Ltd. 515,000 18,474 Samsung Electronics Co. Ltd. Prior Pfd. 29,300 17,249 345,545 18 International Value Fund Market Value Shares ($000) Spain (0.2%) Banco Santander SA 1,181,664 15,091 Sweden (1.2%) ^,* Assa Abloy AB Class B 1,581,300 47,503 Swedbank AB Class A 1,193,600 22,637 ^ Sandvik AB 790,156 16,751 Telefonaktiebolaget LM Ericsson Class B 977,919 14,838 101,729 Switzerland (4.7%) Novartis AG 1,815,212 107,642 * UBS AG 4,737,741 94,814 * Actelion Ltd. 796,085 46,905 Roche Holding AG 262,469 42,604 ABB Ltd. 1,066,529 29,453 Nestle SA 471,320 29,254 Credit Suisse Group AG 316,933 14,426 Lonza Group AG 139,169 11,968 * Clariant AG 364,100 7,559 384,625 Taiwan (1.4%) Taiwan Semiconductor Manufacturing Co. Ltd. 16,007,704 41,404 * AU Optronics Corp. 31,108,460 25,076 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,123,915 15,173 Powertech Technology Inc. 2,544,000 9,255 Wistron Corp. 4,312,000 7,770 Lite-On Technology Corp. 5,495,337 6,968 Advanced Semiconductor Engineering Inc. 5,167,000 6,052 * Pegatron Corp. 4,762,000 5,038 116,736 Thailand (0.1%) PTT PCL 331,300 4,170 Turkey (0.5%) Turkiye Is Bankasi 5,150,400 18,212 Turkcell Iletisim Hizmetleri AS 2,590,800 15,325 Turkiye Vakiflar Bankasi Tao 3,105,000 8,243 41,780 United Kingdom (20.2%) Vodafone Group plc 43,373,972 125,387 GlaxoSmithKline plc 5,507,947 120,323 Royal Dutch Shell plc Class A 2,058,885 79,533 Xstrata plc 2,942,021 75,461 * Lloyds Banking Group plc 75,506,121 74,968 Aviva plc 9,868,548 73,857 Unilever plc 2,189,653 71,135 Royal Dutch Shell plc Class B 1,702,080 66,220 WPP plc 4,674,036 61,223 Tesco plc 8,998,981 60,671 Standard Chartered plc 2,104,543 58,490 AstraZeneca plc 1,117,910 55,469 British American Tobacco plc 1,247,143 54,497 Prudential plc 4,054,424 52,454 Rio Tinto plc 667,100 48,676 HSBC Holdings plc 4,409,000 48,094 Barclays plc 9,494,442 45,137 * Royal Bank of Scotland Group plc 59,245,579 41,292 WM Morrison Supermarkets plc 8,304,190 40,970 BG Group plc 1,369,000 35,254 Imperial Tobacco Group plc 952,800 33,608 Informa plc 4,748,100 33,130 Eurasian Natural Resources Corp. plc 1,856,671 28,453 BP plc 3,556,200 27,338 Tullow Oil plc 1,082,160 25,965 BHP Billiton plc 589,343 24,918 Rexam plc 3,721,400 24,322 Petrofac Ltd. 889,700 22,492 BAE Systems plc 3,963,400 21,757 GKN plc 5,506,100 20,546 Man Group plc 4,266,654 17,856 ICAP plc 1,715,273 14,884 HSBC Holdings plc (Hong Kong Shares) 1,331,869 14,493 Kazakhmys plc 570,537 13,253 * Cookson Group plc 800,556 9,604 Inchcape plc 1,108,190 6,765 Thomas Cook Group plc 2,032,400 5,831 1,634,326 Total Common Stocks (Cost $6,708,154) 7,714,428 19 International Value Fund Market Value  Shares ($000) Temporary Cash Investments (9.5%) 1 Money Market Fund (9.2%) Vanguard Market Liquidity Fund, 0.179% 747,695,870 747,696 Face Amount ($000) U.S. Government and Agency Obligations (0.3%) Federal Home Loan Bank Discount Notes, 0.210%, 6/3/11 15,000 14,998 7 United States Treasury Bill, 0.031%, 5/19/11 2,500 2,500 6 United States Treasury Bill, 0.200%, 6/30/11 2,500 2,500 19,998 Total Temporary Cash Investments (Cost $767,692) 767,694 Total Investments (104.6%) (Cost $7,475,846) 8,482,122 Market Value  ($000) Other Assets and Liabilities (-4.6%) Other Assets 6 105,505 Liabilities 4 (480,047) (374,542) Net Assets (100%) Applicable to 235,026,593 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,107,580 Net Asset Value Per Share $34.50 At April 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 8,006,330 Undistributed Net Investment Income 44,232 Accumulated Net Realized Losses (965,430) Unrealized Appreciation (Depreciation) Investment Securities 1,006,276 Futures Contracts 7,045 Forward Currency Contracts 8,223 Foreign Currencies 904 Net Assets 8,107,580  See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $407,812,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 98.3% and 6.3%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011, the aggregate value of these securities was $12,949,000, representing 0.2% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $428,624,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $16,449,000 and foreign currency with a value of $1,296,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $1,550,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 International Value Fund Statement of Operations Six Months Ended April 30, 2011 ($000) Investment Income Income Dividends 1 88,632 Interest 2 324 Security Lending 601 Total Income 89,557 Expenses Investment Advisory FeesNote B Basic Fee 6,962 Performance Adjustment (1,646) The Vanguard GroupNote C Management and Administrative 7,939 Marketing and Distribution 911 Custodian Fees 607 Shareholders Reports 64 Trustees Fees and Expenses 8 Total Expenses 14,845 Net Investment Income 74,712 Realized Net Gain (Loss) Investment Securities Sold 180,390 Futures Contracts 9,251 Foreign Currencies and Forward Currency Contracts 3,801 Realized Net Gain (Loss) 193,442 Change in Unrealized Appreciation (Depreciation) Investment Securities 495,184 Futures Contracts 5,814 Foreign Currencies and Forward Currency Contracts 2,256 Change in Unrealized Appreciation (Depreciation) 503,254 Net Increase (Decrease) in Net Assets Resulting from Operations 771,408 1 Dividends are net of foreign withholding taxes of $7,374,000. 2 Interest income from an affiliated company of the fund was $306,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 International Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 74,712 162,486 Realized Net Gain (Loss) 193,442 41,738 Change in Unrealized Appreciation (Depreciation) 503,254 399,322 Net Increase (Decrease) in Net Assets Resulting from Operations 771,408 603,546 Distributions Net Investment Income (158,358) (160,303) Realized Capital Gain   Total Distributions (158,358) (160,303) Capital Share Transactions Issued 610,413 1,733,594 Issued in Lieu of Cash Distributions 150,229 150,842 Redeemed 1 (798,505) (1,289,207) Net Increase (Decrease) from Capital Share Transactions (37,863) 595,229 Total Increase (Decrease) 575,187 1,038,472 Net Assets Beginning of Period 7,532,393 6,493,921 End of Period 2 8,107,580 7,532,393 1 Net of redemption fees for fiscal 2011 and 2010 of $81,000 and $217,000, respectively. 2 Net AssetsEnd of Period includes undistributed net investment income of $44,232,000 and $116,597,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 International Value Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $31.92 $29.95 $24.36 $48.38 $41.70 $33.30 Investment Operations Net Investment Income .326 .698 .742 1.176 1 1.020 1.000 1 Net Realized and Unrealized Gain (Loss) on Investments 2.934 2.007 5.839 (21.841) 9.634 9.060 Total from Investment Operations 3.260 2.705 6.581 (20.665) 10.654 10.060 Distributions Dividends from Net Investment Income (.680) (.735) (.991) (.940) (.880) (.560) Distributions from Realized Capital Gains    (2.415) (3.094) (1.100) Total Distributions (.680) (.735) (.991) (3.355) (3.974) (1.660) Net Asset Value, End of Period $34.50 $31.92 $29.95 $24.36 $48.38 $41.70 Total Return 2 10.39% 9.12% 28.34% -45.49% 27.55% 31.22% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,108 $7,532 $6,494 $5,335 $10,313 $6,926 Ratio of Total Expenses to Average Net Assets 3 0.39% 0.39% 0.45% 0.42% 0.41% 0.46% Ratio of Net Investment Income to Average Net Assets 1.95% 2.41% 2.93% 3.08% 2.46% 2.61% Portfolio Turnover Rate 46% 51% 55% 59% 38% 36% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.04%), (0.02%), 0.02%, 0.01%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 23 International Value Fund Notes to Financial Statements Vanguard International Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 24 International Value Fund The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the funds use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and for the period ended April 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. AllianceBernstein L.P., Lazard Asset Management LLC, Edinburgh Partners Ltd., and Hansberger Global Investors, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for AllianceBernstein L.P. is subject to quarterly adjustments based on performance for the preceding five years, relative to the MSCI All Country World Index excluding USA. The basic fee for Lazard Asset Management LLC is subject to quarterly adjustments based on performance since July 31, 2006, relative to the MSCI All Country World Index excluding USA. The basic fee for Edinburgh Partners Ltd. 25 International Value Fund is subject to quarterly adjustments based on performance since July 31, 2008, relative to the MSCI All Country World Index excluding USA. The basic fee for Hansberger Global Investors, Inc., is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI Europe, Australasia, Far East Index for periods prior to February 1, 2011, and the current benchmark, the MSCI All Country World Index excluding USA, beginning February 1, 2011. The benchmark change will be fully phased in by January 2014. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.18% of the funds average net assets, before a decrease of $1,646,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2011, the fund had contributed capital of $1,247,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.50% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of April 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 694,461 7,019,967  Temporary Cash Investments 747,696 19,998  Futures ContractsAssets 1 23   Futures ContractsLiabilities 1 (289)   Forward Currency ContractsAssets  10,727  Forward Currency ContractsLiabilities  (2,504)  Total 1,441,891 7,048,188  1 Represents variation margin on the last day of the reporting period. 26 International Value Fund E. At April 30, 2011, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts 1 Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 23 10,727 10,750 Liabilities (289) (2,504) (2,793) 1 Represents variation margin on the last day of the reporting period. Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2011, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 9,251  9,251 Forward Currency Contracts  1,279 1,279 Realized Net Gain (Loss) on Derivatives 9,251 1,279 10,530 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 5,814  5,814 Forward Currency Contracts  3,302 3,302 Change in Unrealized Appreciation (Depreciation) on Derivatives 5,814 3,302 9,116 At April 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2011 2,357 103,052 5,508 FTSE 100 Index June 2011 632 63,597 2,932 Topix Index June 2011 523 55,014 (2,908) S&P ASX 200 Index June 2011 270 35,516 1,513 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. 27 International Value Fund At April 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Goldman Sachs Bank USA 5/16/11 USD 91,252 JPY 7,402,596 (2,494) UBS AG 6/22/11 EUR 58,725 USD 86,994 4,823 UBS AG 6/22/11 GBP 36,370 USD 60,621 1,834 UBS AG 6/15/11 JPY 3,346,729 USD 41,255 753 UBS AG 6/22/11 AUD 31,071 USD 33,765 3,317 UBS AG 6/15/11 JPY 1,353,059 USD 16,679 (10) AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At April 30, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2011, the fund realized net foreign currency gains of $2,522,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the funds investments are in securities considered to be passive foreign investment companies, for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2011, the fund realized gains on the sale of passive foreign investment companies of $8,937,000, which have been included in current and prior periods taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Unrealized appreciation through the most recent mark-to-market date for tax purposes on passive foreign investment company holdings at April 30, 2011, was $5,284,000, all of which has been distributed and is reflected in the balance of undistributed net investment income. 28 International Value Fund The funds realized gains for the six months ended April 30, 2011, were reduced by $178,000 of capital gain tax paid on sales of Indian securities. This tax is treated as a decrease in taxable income; accordingly, this amount has been reclassified from accumulated net realized losses to undistributed net investment income. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2010, the fund had available capital loss carryforwards totaling $1,137,537,000 to offset future net capital gains through October 31, 2017. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2011; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2011, the cost of investment securities for tax purposes was $7,481,130,000. Net unrealized appreciation of investment securities for tax purposes was $1,000,992,000, consisting of unrealized gains of $1,375,845,000 on securities that had risen in value since their purchase and $374,853,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended April 30, 2011, the fund purchased $1,706,369,000 of investment securities and sold $1,817,615,000 of investment securities, other than temporary cash investments. H. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2011 October 31, 2010 Shares Shares (000) (000) Issued 18,795 57,737 Issued in Lieu of Cash Distributions 4,721 4,904 Redeemed (24,476) (43,507) Net Increase (Decrease) in Shares Outstanding (960) 19,134 I. In preparing the financial statements as of April 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 About Your Funds Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a sales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. 30 Six Months Ended April 30, 2011 Beginning Ending Expenses Account Value Account Value Paid During International Value Fund 10/31/2010 4/30/2011 Period Based on Actual Fund Return $1,000.00 $1,103.92 $2.03 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.86 1.96 The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratio for that period is 0.39%. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 31 Trustees Approve Advisory Agreements The board of trustees of Vanguard International Value Fund has renewed the funds investment advisory agreements with Lazard Asset Management LLC, AllianceBernstein L.P., and Edinburgh Partners Limited, and approved an amendment to the funds investment advisory agreement with Hansberger Global Investors, Inc. Effective February 1, 2011, the compensation benchmark for Hansberger Global Investors, Inc., the MSCI EAFE Index, was replaced with the MSCI All Country World Index ex USA. The board concluded that the new index is a more suitable index because it better reflects the funds investment objective and strategies. In addition, the performance adjustment schedule was revised to better align the advisors compensation with performance. The board determined that the retention of the advisors and the amendment to the investment advisory agreement was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the funds investment management over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: Lazard Asset Management LLC. Lazard provides investment management services for clients around the world in a variety of investment mandates, including international equities, domestic equities, and fixed income securities. Lazard is a subsidiary of Lazard Freres & Co. LLC and has advised a portion of the fund since 2006. The investment team at Lazard employs a bottom-up stock selection process to identify stocks with sustainable financial productivity and attractive valuations. The investment process incorporates three types of investment research: financial screening, fundamental analysis, and accounting validation. AllianceBernstein L.P. AllianceBernstein is a global asset management firm that provides diversified investment management services involving growth and value equities, blend strategies, and fixed income securities to clients worldwide. AllianceBernstein has advised a portion of the fund since 2004. The investment team at AllianceBernstein employs a bottom-up, research-driven, value-based equity investment philosophy in selecting stocks. It relies on substantial investment research to understand companies and industries that may be undergoing stress, and it seeks to exploit mispricings created by investor overreaction. Edinburgh Partners Limited. Edinburgh Partners is an independent fund management company specializing in global investment analysis. The firm is based in Edinburgh, Scotland, and has advised a portion of the fund since 2008. The firm employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on companies and industries is central to Edinburgh Partners investment process. 32 Hansberger Global Investors, Inc. Founded in 1994, Hansberger specializes in managing international, global, and emerging markets equity portfolios. The firm has advised a portion of the fund since 2000. The advisor continues to employ a sound process, selecting companies that are undervalued relative to their earnings power, cash flow, or asset value, and that possess a catalyst for a near-term rise in share price. The advisors internal research team conducts intensive fundamental analysis, which includes regular company visits by the firms analysts. The board concluded that each advisors experience, stability, depth, and performance, among other factors, warranted continuation or amendment (as applicable) of the advisory agreements. Investment performance The board considered the short- and long-term performance of the fund, including any periods of outperformance or underperformance of a relevant benchmark and peer group. The board concluded that each advisor has carried out the funds investment strategy in disciplined fashion, and that performance results have allowed the fund to remain competitive versus its benchmark and its peers. Information about the funds most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the funds expense ratio was well below the average expense ratio charged by funds in its peer group and that the funds advisory fee rate was also well below the peer-group average. Information about the funds expenses appears in the About Your Funds Expenses section of this report as well as in the Financial Statements section, which also includes information about the advisory fee rate. The board did not consider profitability of Lazard Asset Management, AllianceBernstein, Edinburgh Partners, and Hansberger Global Investors in determining whether to approve the advisory fees, because the firms are independent of Vanguard, and the advisory fees are the result of arms-length negotiations. The benefit of economies of scale The board concluded that the funds shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for the advisors. The breakpoints reduce the effective rate of the fees as the funds assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 33 Glossary Beta. A measure of the magnitude of a funds past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a funds beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. R-Squared. A measure of how much of a funds past returns can be explained by the returns from the market in general, as measured by a given index. If a funds total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the funds returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 34 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 35 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Martha G. King Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Business Administration at Dartmouth College. Chairman Emeritus and Senior Advisor John J. Brennan Executive Officers Chairman, 19962009 Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard John C. Bogle Group since 2010; Assistant Controller of each of Chairman and Chief Executive Officer, 19741996 the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q462 062011 Vanguard Diversified Equity Fund Semiannual Report April 30, 2011 > For the six months ended April 30, 2011, Vanguard Diversified Equity Fund returned more than 18%, outpacing the results of its comparative standards. > The Diversified Equity Fund also outperformed the broad U.S. stock market. > Among Diversified Equity Funds eight underlying stock funds, returns ranged from about 17% for five funds to nearly 25% for Vanguard Explorer Fund. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 9 About Your Funds Expenses. 15 Trustees Approve Advisory Arrangement. 17 Glossary. 18 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended April 30, 2011 Total Returns Vanguard Diversified Equity Fund 18.46% MSCI US Broad Market Index 17.70 Multi-Cap Core Funds Average 16.80 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Funds Performance at a Glance October 31, 2010 , Through April 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Diversified Equity Fund $19.13 $22.43 $0.210 $0.000 1 Chairmans Letter De ar Sh ar eho ld e r , Ove r the s i x m o n ths e nd e d April 3
